MEMORANDUM DECISION ON REHEARING
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.
                                                                             Jan 29 2015, 9:47 am

      APPELLANT PRO SE
      Thomas R. Cox
      Panama City, Florida



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Thomas R. Cox,                                             January 29, 2015

      Appellant-Defendant,                                       Court of Appeals Cause No.
                                                                 39A04-1402-MI-88
              v.                                                 Appeal from the Jefferson Superior
                                                                 Court
                                                                 The Honorable Alison Frazier
      Indiana Bureau of Motor                                    Cause No. 39D01-1310-MI-945
      Vehicles,
      Appellee-Plaintiff




      Bailey, Judge.

[1]   Thomas R. Cox (“Cox”), proceeding pro se, appealed the trial court’s dismissal

      of his claims against the Indiana Bureau of Motor Vehicles (“BMV”). On

      March 21, 2014, during the pendency of the appeal, Cox had filed a motion

      captioned as a “motion for correction,” which this Court’s motions panel

      ordered held in abeyance. On November 19, 2014, this Court entered its


      Court of Appeals of Indiana | Mem. Decision on Rehearing 39A04-1402-MI-88 | January 29, 2015   Page 1 of 3
      opinion on Cox’s appeal affirming the trial court’s decision, but did not enter an

      order on the motion for correction. See Cox v. Ind. Bureau of Motor Vehicles, Slip

      Op., Cause No. 39A04-1402-MI-00088.


[2]   On January 10, 2015, Cox filed his notice of an outstanding motion, seeking a

      ruling on the motion for correction. We construe Cox’s notice as a petition for

      rehearing, which we grant today for the sole purpose of ruling on Cox’s

      previously unaddressed motion for correction.


[3]   Cox’s motion, and his petition for rehearing, contend that Cox’s license

      suspension “was caused by the BMV’s continuing negligence to clear court

      orders.” (Pet’n at 2.) He accordingly requests, “Release the suspensions you

      have no right to carry…. Ten years ago, you screwed up, BMV, and have since

      continued…. Do the right thing and act on this motion outstanding for over

      half a year.” (Pet’n at 3.)


[4]   As best we can discern, Cox’s petition is addressed to the BMV more than to

      this Court. Even construed as addressed to this Court, Cox’s petition requests

      relief we cannot grant. Cox’s trial-level contentions centered on constitutional

      and tort claims, the dismissal of which we affirmed in our original decision.

      His petition for rehearing seeks correction of administrative agency action,

      without having brought or properly perfected such an appeal from agency

      action in this case. See, e.g., Dennis v. Bd. of Pub. Safety, 944 N.E.2d 54, 60 (Ind.

      Ct. App. 2011) (observing “the basic principle of Indiana administrative law

      that a claimant who has an available administrative remedy must exhaust the


      Court of Appeals of Indiana | Mem. Decision on Rehearing 39A04-1402-MI-88 | January 29, 2015   Page 2 of 3
      administrative remedy before seeking judicial review”). Absent such a properly

      perfected appeal, we lack authority to resolve the issues in Cox’s motion for

      correction and petition for rehearing.


[5]   Having found no basis upon which to grant relief under Cox’s petition, we deny

      his motion for correction and reaffirm in all respects our prior decision in this

      matter.


      Najam, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Mem. Decision on Rehearing 39A04-1402-MI-88 | January 29, 2015   Page 3 of 3